717 S.E.2d 373 (2011)
STATE
v.
Timothy HARTFORD, Jr.
No. 102A11-1.
Supreme Court of North Carolina.
August 25, 2011.
Ann B. Peterson, Chapel Hill, for Hartford, Timothy (Jr.).
Anne M. Gomez, Assistant Appellate Defender, for Hartford, Timothy (Jr.).
Roy Cooper, Attorney General, for State of N.C.
James R. O'Neill, Assistant District Attorney, for State of N.C.
Thomas J. Keith, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 21st of March 2011 by Defendant for Discovery of Information Relevant Under the North Carolina Racial Justice Act:
"Motion Dismissed by order of the Court in conference, this the 25th of August 2011."